EXHIBIT 10.1

 

EMPLOYMENT AGREEMENT
(Executive Officer Level)

 

    THIS AGREEMENT made as of the 16th day of June, 2006, by and among Rock of
Ages Corporation, a Delaware corporation, with a place of business at 772
Graniteville Road, Graniteville, Vermont (the "Company"), and Douglas S.
Goldsmith (the "Employee"), residing at 32 Chittenden Drive, Burlington, Vermont
05401.

FACTUAL BACKGROUND:

    A.    Company wishes to employ Employee as a senior officer of the Company,
initially as President and Chief Operating Officer of the Quarry Division (the
"COO"), reporting to the Chief Executive Officer of the Company, with principal
responsibilities for top and bottom line growth of the Company's quarry
operations (the "Position") and with such other executive duties and
responsibilities, and such other or different senior executive positions, as
Company may assign to Employee; and Employee wishes to accept such employment
subject to the terms and conditions of this agreement.

    B.    Company and its direct and indirect subsidiaries, successors and
assigns (herein referred to as the ROAC Corporate Group) quarry, manufacture,
sell and otherwise deal in granite, marble, bronze and other memorials,
monuments and other products, perform services related thereto, and market such
products and services at wholesale and retail in the United States and in
various foreign countries (Company's "Business") and have accumulated valuable
and confidential information including trade secrets and know-how relating to
technology, manufacturing procedures, formulas, machines, marketing plans,
sources of supply, business strategies and other business records.

    C.    The agreement by Employee to enter into the covenants contained herein
is a condition precedent to the employment of Employee by the Company in the
position; Employee hereby acknowledges said covenants and acknowledges that
Employee's execution of this agreement are express conditions of Employee's
employment; and that said covenants are given as material consideration for such
employment and the other benefits conferred upon Employee by this agreement.

    D.    As used herein, the term "Company" shall refer to Company and, where
applicable, to any member of the ROAC Corporate Group for which Employee may
from time to time be performing services under this agreement.

    NOW, THEREFORE, in consideration of the foregoing, the employment provided
hereunder, and other valuable consideration, receipt of which is hereby
acknowledged, the parties hereto agree as follows:

--------------------------------------------------------------------------------

    1.    EMPLOYMENT. Company agrees to employ Employee, and Employee accepts
employment in the Position, reporting to the Chief Executive Officer of the
Company, all upon the terms and conditions hereinafter set forth.

    2.    DUTIES AND POLICIES.

    (a)   DUTIES. The Employee agrees to devote his full time and best efforts
to Employee's employment duties in the Position or such other or different
positions to which Employee may be assigned during the Term (as hereinafter
defined), and to such other duties as may be assigned to Employee from time to
time by Company.

    (b)  POLICIES. Employee agrees to abide by the policies, rules, regulations
or usages applicable to Employee as established by Company and the ROAC
Corporate Group, from time to time and provided to Employee in writing
(collectively, the Company's "Policies").

    (c) COMPANY LOCATIONS. Employee shall be primarily assigned to the Company's
Graniteville, Vermont office, but the Employee must be available for regular
travel, meetings and temporary functions at other Company and ROAC Corporate
Group locations and offices and lender and investor locations as may be required
to fulfill the duties and responsibilities of the Position.

    (d) INDEMNIFICATION. As an executive officer of the Company, the Employee
will be covered by the Company's director and officer liability insurance, as in
effect from time to time, and shall be entitled to indemnification in accordance
with the Company's bylaws and as permitted by Delaware General Corporation Law.

    3. TERM. The term of Employee's employment under this agreement (the "Term")
shall be three (3) years, beginning on the date first above written, unless
terminated earlier as hereinafter provided. Upon the expiration hereof, the
Company shall not be under any obligation (including any obligation of good
faith and fair dealing) to renew this Agreement.

    4. COMPENSATION. For all services to be rendered by Employee in any capacity
hereunder, the Company shall pay Employee the following:

    (a) SALARY. The Company shall pay Employee an annual salary of One Hundred
Eighty Five Thousand Four Dollars ($185,004), less withholding and other taxes
required by federal and state law (the "Annual Base Salary"), payable in equal
monthly installments. Employee shall be eligible to receive increases in
Employee's Annual Base Salary pursuant to periodic salary reviews consistent
with Company's corporate policies, it being understood such increases are not
guaranteed, but are subject to Employee's job performance and the determination
by the Company, in its sole discretion, to award salary increases to Employee.
The Annual Base Salary shall not be decreased during the Term.

2

--------------------------------------------------------------------------------

    (b) BONUS. Employee may also be awarded a bonus or bonuses from time to time
during the Term in such amounts, if any, and at such time, if any, as the
Company may determine, in its sole discretion, to award such bonuses. Employee's
annual bonus target shall be up to 50% of Annual Base Salary, with performance
criteria to achieve the bonus target to be set by the Compensation Committee of
the Board of Directors, in consultation with the Chief Executive Officer.

    5. FRINGE BENEFITS. During the term of this agreement, Employee shall be
entitled to participate in such fringe benefits as, from time to time, may be
applicable to the Company's similarly situated employees, subject to the terms
and conditions of such fringe benefit plans. The Employee's "Initial Fringe
Benefits" include those listed on EXHIBIT 5 attached hereto and incorporated
herein by reference. The Initial Fringe Benefits may be phased out and
terminated and the Company may substitute for the Initial Fringe Benefits such
different and/or additional fringe benefits as the Company from time to time,
after the date hereof, makes available for the Company's similarly situated
employees.

    Fringe benefits as used in this section do not include cash compensation,
stock options or other compensation. The Company reserves the right to modify,
eliminate or change fringe benefits in its discretion. Fringe benefits provided
to Employee will, however, generally be not less advantageous to Employee than
those provided by Company to its similarly situated employees.

    6. Reserved.

    7. TERMINATION.

    (a) TERMINATION BECAUSE OF DEATH OR TOTAL DISABILITY. Employee's employment
will terminate automatically upon the date of Employee's Death or Total
Disability. Employee shall be deemed to have incurred a Total Disability:

    (i) if Company maintains a long term disability policy in effect for the
benefit of Employee, on the date when the Employee shall have received total
disability benefits under said policy for a period of six (6) months;

    (ii) if no such long term disability insurance policy is in effect on the
date when Employee suffers from a physical or mental disability of such
magnitude and effect that Employee is unable to perform the essential functions
of Employee's assigned Position notwithstanding reasonable accommodation and
such disability continues during a period of twelve (12) continuous or
noncontinuous months within the eighteen (18) month period beginning on the
first day of the month in which the first day of disability occurs;

    (iii) if Employee illegally uses drugs and, as a result, performance of
Employee's duties and/or employment with Company is in any way impaired; or

3

--------------------------------------------------------------------------------

    (iv) on the date when Employee receives more than twelve (12) weeks of
payments under the Social Security Act because it is determined by the Social
Security Administration that Employee is totally disabled.

Total Disability as set forth in subsections (ii) or (iii) above shall be deemed
to have occurred upon the written certification to Company thereof by the
Employee's personal physician, which certification may be requested in writing
by Company. If Employee does not have a personal physician or refuses to consult
with Employee's personal physician, Company may select a licensed physician,
board-certified in internal medicine or family practice, at its cost, to examine
the Employee, which physician shall, for purposes hereof, be deemed to be the
Company's physician; provided, that if Employee refuses to be examined by the
Company's physician within thirty (30) days after the physician's appointment by
Company, then Employee may, at the Company's discretion, be conclusively
presumed to have become Totally Disabled as of the close of such thirty (30)
days period. If Employee has been examined by, and disagrees with the opinion of
Company physician, then Employee may select a second licensed, board-certified
physician, at Employee's cost, to examine Employee. If said two (2) physicians
disagree as to whether Employee is Totally Disabled, then the personal physician
and the Company shall then select a third licensed, board-certified physician,
with the cost of this third physician to be split between Company and Employee,
to examine Employee. Upon examination of Employee by the three (3) physicians,
each physician shall render an opinion with respect to the condition of Employee
in regards to Employee's Total Disability, and the opinion of a majority of the
physicians shall be binding upon all parties.

    (b)  TERMINATION BY THE COMPANY OR EMPLOYEE. The Company may terminate
Employee's employment with or without cause and by giving Employee thirty (30)
days prior written notice. In the event of termination or notice of termination
by Company without cause, or in the event that Employee terminates Employee's
employment for "Good Reason" (defined below) Employee will be entitled to to the
following, subject to Section 23 hereof: (i) a sum equal to nine (9) months of
his then current Annual Base Salary, payable in nine (9) equal monthly
installments (less applicable withholdings), with the first such installment
being due on the 15th day of the month following the date of such termination
and subsequent payments being made on the same day of each of the following
months; (ii) earned but unpaid bonus (if any) for the year in which this
agreement is terminated, prorated to date of termination and payable when such
bonuses are normally paid; (iii) continuation of health care coverage at active
employee contribution rates for a period of 1 year following the date of
termination of this agreement. Said payments shall be subject to the execution
and non-revocation of a general release in favor of the Company.

4

--------------------------------------------------------------------------------

Termination of Employee by the Company for (1) embezzlement or other theft of
corporate property, (2) a material breach of Section 8 or 11 of this agreement
by Employee while employed by the Company, (3) drug, alcohol or other substance
abuse, (4) sexual harassment, battery or other criminally actionable offense by
Employee against an employee or customer of the Company, or (5) Employee's
conviction of any felony while employed by the Company shall constitute and be
in all respects termination for cause by the Company and Employee shall not be
entitled to the lump sum termination payment described in preceding sentences of
this section.

Employee may resign from employment at any time for any reason by giving thirty
(30) days written notice to Company of such intention. In such event, Company
may, in its discretion, permit Employee to work through the notice period or
accept the Employee's immediate resignation. In the event of a termination by
the Company for cause or by Employee, Employee shall not be entitled to payment
of any further compensation, salary or benefits under the terms of this
agreement (including the termination payment described above) except (i) Annual
Base Salary through the date of termination; (ii) any vested benefits under the
then current Company employee benefit plans; (iii) accrued but unused vacation;
and (iv) any benefit continuation or conversion rights under the then current
Company employee benefit plans.

For the purposes of this section 7, "Good Reason" shall mean the occurrence,
without Employee's consent, of any of the following events or circumstances: (a)
any material breach by the Company of this agreement; (b) if the Employee no
longer reports to the CEO of the Company or its successors or assigns; (c) any
material diminution in the Employee's position, authority or responsibilities
with the Company; or (d) a change by the Company in the location of the
Employee's office at Graniteville, Vermont to a new location that is both (i)
outside a radius of 50 miles from the Employee's principal residence in Vermont
and (ii) more than 50 miles from the Employee's office in Graniteville, Vermont.

    (c) TERMINATION IN CONNECTION WITH A CHANGE IN CONTROL. If the Employee's
employment hereunder is terminated (x) by the Company (other than a termination
due to Employee's death, Disability or for cause) within 12 months after a
Change in Control; or (y) by the Employee for Good Reason within 12 months after
a Change in Control, the Company shall pay to the Employee a lump sum in cash
within 15 days after the date of termination equal to 1 times the then current
Annual Base Salary, plus the benefits referenced in section 7(b)(ii), (iii) and
(iv). Any outstanding options granted to Employee pursuant to the Option Plan
shall fully vest and become immediately exercisable.

    For the purposes of this Agreement, a "Change in Control" shall mean:

        (i) The acquisition by an individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the "Exchange Act")) (a "Person") of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) after the date of
this Agreement of more than 50% of the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the "Outstanding Company Voting Securities"); provided,
however, that for purposes of this paragraph, the following acquisitions shall
not constitute a Change in Control: (1) Any acquisition directly from the
Company; (2) any acquisition by the Company; (3) any acquisition by an employee
benefit plan (or related trust) sponsored or maintained by the Company or by any
corporation controlled by the Company; (4) any acquisition pursuant to a
transaction which satisfies the criteria set forth in clauses (A), (B), and (C)
of paragraph (iii) below; or (5) any acquisition by Kurt M. Swenson or his
siblings, any Permitted Transferee (as defined in the Company's Amended and
Restated Certificate of Incorporation as in effect as of the date of this
Agreement) of Kurt M. Swenson or his siblings, any Person controlled by any such
Person(s) or any group of which any such Person is a member (any of the Persons
described in this clause 5 being referred to as an "Excluded Person"); or

5

--------------------------------------------------------------------------------

        (ii)  Individuals who, as of the date of this Agreement, constitute the
Board (the "Incumbent Board") cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director after the date of this Agreement whose election, or nomination for
election by the Company's shareholders, was approved by a vote of at least the
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board; or

        (iii) Consummation by the Company of a reorganization, merger or
consolidation or sale or other disposition of all or substantially all of the
assets of the Company, other than with or to an Excluded Person (a "Business
Combination"), in each case, unless, following such Business Combination, (A)
all or substantially all of the individuals and entities who were the beneficial
owners of the Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 40% of
the combined voting power of the then outstanding voting securities entitled to
vote generally in the election of directors of the corporation or other entity
resulting from such Business Combination; (B) no Person (excluding any Excluded
Person, any corporation or other entity resulting from such Business Combination
or any employee benefit plan (or related trust) of the Company or such
corporation or other entity resulting from such Business Combination)
beneficially owns, directly or indirectly, 50% or more of the combined voting
power of the then outstanding voting securities of such corporation or other
business entity resulting from such Business Combination and (C) at least half
of the members of the board of directors or other governing body of the
corporation or other entity resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination.

6

--------------------------------------------------------------------------------

    8. NON-DISCLOSURE OF CONFIDENTIAL INFORMATION. Employee acknowledges that
during Employee's employment, Employee will become fully familiar with all
aspects of Company's Business and the ROAC Corporate Group's businesses, and
will obtain access to confidential and proprietary information relating to such
businesses. Employee understands, agrees and covenants that such information is
valuable and Employee has no property interest in it. Therefore, Employee
covenants and agrees that during Employee's employment with Company and
thereafter, Employee will not use, disclose, communicate or divulge such
information to any person not employed by Company and the ROAC Corporate Group,
or use such information except as may be necessary to perform Employee's duties
as an Employee under this agreement. Employee's obligations in this section
shall survive the expiration of the Term of this agreement and/or termination of
Employee's employment under this agreement for any reason whatsoever.

    9.  NON-SOLICITATION OF EMPLOYEES, CLIENTS AND CUSTOMERS. During the Term
and for the period of Employee's non-competition covenant set forth in Section
11 hereof, following the termination of this agreement, Employee agrees not to,
on Employee's own behalf or on behalf of any other person, corporation, firm or
entity, directly or indirectly, solicit or induce any client, customer, employee
or sales representative of Company or the ROAC Corporate Group to reduce the
level of or to stop doing business with or to leave any of the said companies
for any reason whatsoever or to hire any of said companies' employees.
Employee's obligations in this section shall survive the expiration of the Term
and/or termination of Employee's employment under this agreement for any reason
whatsoever.

    10. RETURN OF PROPERTY. Upon termination or non-renewal of this agreement
for any reason, Employee agrees to immediately return all Company and ROAC
Corporate Group property, whether confidential or not, without keeping copies or
excerpts thereof, including, but not limited to, computers, printers, customer
lists, samples, product information, financial information, price lists,
marketing materials, keys, credit cards, automobiles, technical data, research,
blueprints, trade secrets information, and all confidential or proprietary
information. Employee's obligations in this section shall survive the expiration
of the Term and/or termination of Employee's employment under this agreement for
any reason whatsoever.

    11. NON-COMPETITION COVENANT BY EMPLOYEE. Company and Employee agree that
the Company and the ROAC Corporate Group are currently engaged in the business
of quarrying, manufacturing, lettering, setting, marketing and selling at need
and pre-need granite, bronze and other memorials and monuments and related
products and services at wholesale and at retail (herein collectively referred
to as the "Restricted Business") and Company is, or during the Term intends to
be, engaged in the Restricted Business in every state of the United States as of
the date of this agreement and has hereby hired the Employee to help expand and
grow the Restricted Business. Therefore, the restricted territory shall include
all the states of the United States (the "Restricted Territory"). Accordingly,
as a material and essential inducement to Company to hire the Employee and in
consideration of Company's agreements with the Employee under this agreement,
Employee agrees that during the Term of this agreement and, if this agreement is
terminated for any reason, lapses, is not renewed for any reason, or Employee is
not employed (with or without a written contract) by Company after the end of
the Term hereof for any reason, then, in any such case, for a period equal to
two (2) years after the termination of Employee's employment, Employee will not,
in the Restricted Territory, directly or indirectly, in any manner whatsoever:

7

--------------------------------------------------------------------------------

        (a)  compete with Company, its successors and assigns, or the ROAC
Corporate Group, its successors and assigns, in the Restricted Business, in the
Restricted Territory;

        (b)  engage in the Restricted Business, except as an employee of Company
or the ROAC Corporate Group, in the Restricted Territory;

        (c)  have any ownership interest in (other than the ownership of less
than five percent (5%) of the ownership interests of a company whose stock or
other ownership interests are publicly traded) any business entity which
engages, directly or indirectly, in the Restricted Business except for any
ownership interest owned by Employee in the Company or in any member of the ROAC
Corporate Group;

        (d)  contract, subcontract, work for, solicit work from, solicit Company
or ROAC Corporate Group employees for, or solicit customers for, advise or
become affiliated with, any business entity which engages in the Restricted
Business in the Restricted Territory except as an employee of Company or of the
ROAC Corporate Group; or

        (e)  lend money or provide anything of value to any entity which engages
in the Restricted Business in the Restricted Territory.

    The term "compete" as used in this Section 11 means engage in competition,
directly or indirectly, either as an employee, officer, director, owner, agent,
member, consultant, partner, sole proprietor, stockholder, or any other
ownership form or other capacity.

    While the restrictions as set forth herein and in Sections 8, 9 and 11 are
considered by the parties hereto to be reasonable in all circumstances, it is
recognized that any one or more of such restrictions might fail for unforeseen
reasons. Accordingly, it is hereby agreed and declared that if any of such
restrictions shall be adjudged to be void as unreasonable in all circumstances
for the protection of Company and the ROAC Corporate Group and their interests,
but would be valid if part of the wording thereof were deleted, the period
thereof reduced, or the range of activities or area dealt with reduced in scope,
such restrictions shall apply with the minimum modification as may be necessary
to make them valid and effective, while still affording to Company and the ROAC
Corporate Group the maximum amount of protection contemplated thereby.

8

--------------------------------------------------------------------------------

 

    Employee represents that he has carefully reviewed Employee's restrictive
non-competition covenant set forth in this Section 11 and the non-disclosure
covenant in Section 8 and the non-solicitation covenant in Section 9 and has
determined that these covenants will not impose undue hardship, financial or
otherwise, on Employee; that their Restrictive Territory and duration will not
impose a hardship on Employee; that they protect Company's and the ROAC
Corporate Group's legitimate interests in their investment in Employee and in
their goodwill of their Restricted Business; and that in Employee's opinion
Employee not being able to compete in the Restrictive Territory for the duration
of Employee's covenants will not be injurious to the public interest.

    Employee agrees that Employee's breach of Employee's covenants in Sections
8, 9, 10 and 11 will cause irreparable harm to Company and the ROAC Corporate
Group and that the Company shall therefore be entitled to injunctive relief in
the event of any breach or threatened breach thereof, without the necessity of
proving damages or posting a bond.

    12. LOYALTY. Employee shall devote Employee's full time and best efforts to
the performance of Employee's employment under this agreement. During the Term,
Employee shall not at any time or place whatsoever, either directly or
indirectly, engage in the Restricted Business or any other professional or
active business to any extent whatsoever, except on or pursuant to the terms of
this agreement, or with the prior written consent of Company. Employee agrees
that he will not, while this agreement is in effect, do any unlawful acts or
engage in any unlawful habits or usages which injure, directly or indirectly,
Company and its business or the ROAC Corporate Group and its businesses.

    13. GOVERNING LAW, JURISDICTION AND VENUE. This agreement shall be governed
by and construed in accordance with the laws of the State of Vermont.

    14. HEADINGS. The descriptive headings of the several sections of this
agreement are inserted for convenience of reference only and shall not control
or affect the meanings or construction of any of the provisions hereof.

    15. SEVERABILITY AND VIOLATION OF LAWS. If any provision of this agreement
shall be held invalid or unenforceable according to law, such provision shall be
modified to the extent necessary to bring it within the legal requirements. Any
such invalidity or unenforceability shall not affect the remaining provisions of
this agreement, and such remaining provisions shall continue in full force and
effect.

    16. SPECIFIC PERFORMANCE. The Employee hereby agrees and stipulates that it
would be impossible to measure in monetary terms the damages which would be
suffered by Company in the event of any breach by Employee of Sections 8, 9, 10,
11 and 12 of this agreement. Therefore, if the Company shall institute any
action in equity to enforce such sections of this agreement, the Employee hereby
waives any claim or defense that the Company has an adequate remedy at law, and
the Employee agrees that the Company is entitled to specific performance of such
terms of the agreement.

9

--------------------------------------------------------------------------------

    17. NOTICES. Any notice or other communication required or permitted under
this agreement shall be in writing and shall be deemed to have been duly given
(i) upon hand delivery, or (ii) on the third day following delivery to the U.S.
Postal Service as certified or registered mail, return receipt requested and
postage prepaid, (iii) on the first day following delivery to a nationally
recognized United States overnight courier services for next business day
delivery with fee prepaid, or (iv) when telecopied or sent by facsimile
transmission if an additional notice is also given under (i), (ii) or (iii)
above within three (3) days thereafter. Any such notice or communication shall
be directed to a party at its address set forth below or at such other address
as may be designated by a party in a notice given to all other parties hereto in
accordance with the provisions of this section.

FOR THE COMPANY:

Mr. Kurt M. Swenson
President and Chief Executive Officer
Rock of Ages Corporation
369 North State Street
Concord, NH 03301
Telephone: (603) 225-8397
Telecopy: (603) 225-4801

FOR THE EMPLOYEE:

Douglas S. Goldsmith
32 Chittenden Drive
Burlington, Vermont 05401

    18. ASSIGNMENT. The rights and obligations of Company together with its
obligations and all of Employee's covenants and agreements hereunder may be
assigned by Company to any parent, subsidiary or other affiliate of the Company
by operation of law or by contractual assignment; provided, however, that the
Company shall continue to guarantee the obligations, agreements, duties and
covenants hereunder. The rights and obligations of Employee under this agreement
are not assignable.

    19. COMPLETE AND ENTIRE AGREEMENT. This agreement contains all of the terms
agreed upon by the parties with respect to the subject matter hereof and
supersedes all prior agreements, representations and warranties of the parties
as to the subject matter hereof.

10

--------------------------------------------------------------------------------

    20. AMENDMENTS. This agreement may be amended, or any provision of the
agreement may be waived, provided that any such amendment or waiver will be
binding on the parties only if such amendment or waiver is set forth in a
writing executed by all parties hereto. The waiver by any party hereto of a
breach of any provision of this agreement shall not operate or be construed as a
waiver of any other breach.

    21. SURVIVAL. Sections 7(b) and (c), 8, 9, 10, 11, 12, 13, 15, 16, 17, 21,
22 and 23 shall survive expiration of the Term of this agreement and/or
termination of Employee's employment under this Agreement.

    22. ARBITRATION. The parties agree to submit any claim, action, grievance or
controversy (the "Grievance") arising under or out of this Agreement to final
and binding arbitration in accordance with the Employment Dispute Resolution
Rules of the American Arbitration Association. A request for arbitration must be
filed with the American Arbitration Association within six (6) months after the
grieving party knew or had reason to know of the events giving rise to the
Grievance, and a copy of the arbitration request must be served upon the other
party in accordance with Section 17. The decision of the arbitrator on any
Grievance submitted under this Section 22 will be final and binding on the
parties and enforceable in any court of competent jurisdiction. The cost of the
arbitrator and arbitration proceedings shall be borne equally by the parties,
and the arbitration shall be conducted in Burlington, Vermont. The parties agree
that the arbitrator shall have no authority to add to, subtract from or modify
in any way, the terms or provisions of this agreement.

11

--------------------------------------------------------------------------------

    23. 409A COMPLIANCE. It is the intention of the Company and Employee that
this agreement not result in unfavorable tax consequences to Employee under
Section 409A of the internal Revenue Code of 1986, as amended (the "Code"), and
the regulations and guidance promulgated thereunder. Notwithstanding anything to
the contrary herein, if Employee is a "specified employee" (within the meaning
of Section 409A(a)(2)(B)(i) of the Code), any amounts (or benefits) otherwise
payable to or in respect of him pursuant to Section 7(b) or Section 7(c) of this
agreement shall be delayed until the earliest date permitted by Section
409A(a)(2) of the Code. The Company and Employee agree to cooperate in good
faith in an effort to comply with Section 409A of the Code including, if
necessary, amending the agreement based on further guidance issued by the
Internal Revenue Service from time to time, provided that the Company shall not
be required to assume any increased economic burden in connection with such
amendment.

    IN WITNESS WHEREOF, the parties hereto have executed this agreement, all as
of the date first written above.

 

ROCK OF AGES CORPORATION

 

ROCK OF AGES CORPORATION /s/Michael B. Tule   By: /s/Kurt M. Swenson
Witness
      Kurt M. Swenson, Chairman/CEO /s/Suzanne Hutchins /s/Douglas S. Goldsmith
Witness
Douglas S. Goldsmith

12

--------------------------------------------------------------------------------

 

EXHIBIT 5
To Employment Agreement of
Douglas S. Goldsmith

INITIAL FRINGE BENEFITS: The following is a list of the fringe benefits provided
to the Employee. These benefits may be phased out and terminated and the Company
may substitute for the Initial Fringe Benefits such different and/or additional
fringe benefits as the Company from time to time, after the date hereof, makes
available for the Company's similarly situated employees. Please see the Rock of
Ages Corporation Employee Resource Manual of Policies and Benefits and/or the
actual benefit plans for further information.

LIFE INSURANCE. One and one-half times annual salary rounded to nearest $1,000
(maximum currently $280,000). At retirement, coverage reduces to 50% with
maximum of $60,000. Fully paid by company. See plan for actual details.

MEDICAL INSURANCE. As in effect for employees of Rock of Ages Corporation. See
plan for actual details.

VACATION. Four weeks or such greater amount as is determined by you to be
reasonably necessary and is approved by the Chief Executive Officer.

HOLIDAYS. Ten annually.

SICK LEAVE. Up to 10 days paid time off per year for the illness or injury of
the employee only.

LONG TERM DISABILITY. Provides 60% of base salary after 26 weeks of short-term
disability. Five day waiting period unless hospitalized. See plan for actual
details.

PENSION. Final five year average base salary X .018 plus final five year average
excess social security compensation X .004% X years of service (30 maximum) =
monthly benefit payable at normal retirement (age 65), life zero years certain.
Other options actuarially reduced for continuation to spouse/beneficiary. 100%
vesting when employed five years. Early retirement benefits available at or
after age 55 assuming employee has 10 years of service. Benefit actuarially
reduced for early retirement. Eligible after one year of service per plan. Fully
paid by company. See plan for actual details.

401K PLAN. Optional pension benefit allows employee to defer pretax up to 100%
of income (subject to statutory maximum) into a choice of fifteen investment
funds. Company matches 25% on the first $1,000 deferred and 10% on deferrals
over $1,000. Employee is eligible to participate as of the first of the quarter
following one year of employment. See plan for actual details.

13

--------------------------------------------------------------------------------

CAR. Company car provided by purchase or lease as approved by CEO. All gas,
maintenance, insurance and repairs paid by company. Company follows actual IRS
audit instructions regarding treatment of personal use of car.

BUSINESS EXPENSES. All ordinary and necessary business expenses are reimbursed
in full by the Company based on submission of expense reimbursement forms.

CELL PHONE. A cell phone will be provided and all usage charges paid by the
Company.

AIR TRAVEL. Frequent flyer miles earned are retained by the employee. Employees
are expected to fly economy class for domestic flights and personally pay for
additional charges for, or upgrades to, first class or business class.
International flights are by business class. Exceptions to this policy may be
approved by the Chief Executive Officer for special situations.

 

14

--------------------------------------------------------------------------------

EXHIBIT 10.2

 

EMPLOYMENT AGREEMENT
(Executive Officer Level)

 

    THIS AGREEMENT made as of the 16th day of June, 2006, by and among Rock of
Ages Corporation, a Delaware corporation, with a place of business at 772
Graniteville Road, Graniteville, Vermont (the "Company"), and Michael B. Tule
(the "Employee"), residing at 305 Federal Hill Road, Milford, New Hampshire
03055.

FACTUAL BACKGROUND:

    A.    Company wishes to employ Employee as a senior officer of the Company,
initially as Senior Vice President and General Counsel of the Company (the
"General Counsel"), reporting to the Chief Executive Officer of the Company,
with principal responsibilities for oversight of legal compliance, corporate
governance and all other legal matters for the Company and its subsidiaries (the
"Position") and with such other executive duties and responsibilities, and such
other or different senior executive positions, as Company may assign to
Employee; and Employee wishes to accept such employment subject to the terms and
conditions of this agreement.

    B.    Company and its direct and indirect subsidiaries, successors and
assigns (herein referred to as the ROAC Corporate Group) quarry, manufacture,
sell and otherwise deal in granite, marble, bronze and other memorials,
monuments and other products, perform services related thereto, and market such
products and services at wholesale and retail in the United States and in
various foreign countries (Company's "Business") and have accumulated valuable
and confidential information including trade secrets and know-how relating to
technology, manufacturing procedures, formulas, machines, marketing plans,
sources of supply, business strategies and other business records.

    C.    The agreement by Employee to enter into the covenants contained herein
is a condition precedent to the employment of Employee by the Company in the
Position; Employee hereby acknowledges said covenants and acknowledges that
Employee's execution of this agreement are express conditions of Employee's
employment; and that said covenants are given as material consideration for such
employment and the other benefits conferred upon Employee by this agreement.

    D.    As used herein, the term "Company" shall refer to Company and, where
applicable, to any member of the ROAC Corporate Group for which Employee may
from time to time be performing services under this agreement.

    NOW, THEREFORE, in consideration of the foregoing, the employment provided
hereunder, and other valuable consideration, receipt of which is hereby
acknowledged, the parties hereto agree as follows:

--------------------------------------------------------------------------------

    1.    EMPLOYMENT. Company agrees to employ Employee, and Employee accepts
employment in the Position, reporting to the Chief Executive Officer of the
Company, all upon the terms and conditions hereinafter set forth.

    2.    DUTIES AND POLICIES.

    (a) DUTIES. The Employee agrees to devote his full time and best efforts to
Employee's employment duties in the Position or such other or different
positions to which Employee may be assigned during the Term (as hereinafter
defined), and to such other duties as may be assigned to Employee from time to
time by Company.

    (b) POLICIES. Employee agrees to abide by the policies, rules, regulations
or usages applicable to Employee as established by Company and the ROAC
Corporate Group, from time to time and provided to Employee in writing
(collectively, the Company's "Policies").

    (c) COMPANY LOCATIONS. Employee shall be primarily assigned to the Company's
Concord, New Hampshire office, but the Employee must be available for regular
travel, meetings and temporary functions at other Company and ROAC Corporate
Group locations and offices and lender and investor locations as may be required
to fulfill the duties and responsibilities of the Position.

    (d)  INDEMNIFICATION. As an executive officer of the Company, the Employee
will be covered by the Company's director and officer liability insurance, as in
effect from time to time, and shall be entitled to indemnification in accordance
with the Company's bylaws and as permitted by Delaware General Corporation Law.

    3. TERM. The term of Employee's employment under this agreement (the "Term")
shall be three (3) years, beginning on the date first above written, unless
terminated earlier as hereinafter provided. Upon the expiration hereof, the
Company shall not be under any obligation (including any obligation of good
faith and fair dealing) to renew this Agreement.

    4. COMPENSATION. For all services to be rendered by Employee in any capacity
hereunder, the Company shall pay Employee the following:

    (a) SALARY. The Company shall pay Employee an annual salary of One Hundred
Sixty Thousand Eight Dollars ($160,008), less withholding and other taxes
required by federal and state law (the "Annual Base Salary"), payable in equal
monthly installments. Employee shall be eligible to receive increases in
Employee's Annual Base Salary pursuant to periodic salary reviews consistent
with Company's corporate policies, it being understood such increases are not
guaranteed, but are subject to Employee's job performance and the determination
by the Company, in its sole discretion, to award salary increases to Employee.
The Annual Base Salary shall not be decreased during the Term.

2

--------------------------------------------------------------------------------

    (b) BONUS. Employee may also be awarded a bonus or bonuses from time to time
during the Term in such amounts, if any, and at such time, if any, as the
Company may determine, in its sole discretion, to award such bonuses. Employee's
annual bonus target shall be up to 50% of Annual Base Salary, with performance
criteria to achieve the bonus target to be set by the Compensation Committee of
the Board of Directors, in consultation with the Chief Executive Officer.

    5. FRINGE BENEFITS. During the term of this agreement, Employee shall be
entitled to participate in such fringe benefits as, from time to time, may be
applicable to the Company's similarly situated employees, subject to the terms
and conditions of such fringe benefit plans. The Employee's "Initial Fringe
Benefits" include those listed on EXHIBIT 5 attached hereto and incorporated
herein by reference. The Initial Fringe Benefits may be phased out and
terminated and the Company may substitute for the Initial Fringe Benefits such
different and/or additional fringe benefits as the Company from time to time,
after the date hereof, makes available for the Company's similarly situated
employees.

    Fringe benefits as used in this section do not include cash compensation,
stock options or other compensation. The Company reserves the right to modify,
eliminate or change fringe benefits in its discretion. Fringe benefits provided
to Employee will, however, generally be not less advantageous to Employee than
those provided by Company to its similarly situated employees.

    6. Reserved.

    7. TERMINATION.

    (a) TERMINATION BECAUSE OF DEATH OR TOTAL DISABILITY. Employee's employment
will terminate automatically upon the date of Employee's Death or Total
Disability. Employee shall be deemed to have incurred a Total Disability:

        (i) if Company maintains a long term disability policy in effect for the
benefit of Employee, on the date when the Employee shall have received total
disability benefits under said policy for a period of six (6) months;

        (ii) if no such long term disability insurance policy is in effect on
the date when Employee suffers from a physical or mental disability of such
magnitude and effect that Employee is unable to perform the essential functions
of Employee's assigned Position notwithstanding reasonable accommodation and
such disability continues during a period of twelve (12) continuous or
noncontinuous months within the eighteen (18) month period beginning on the
first day of the month in which the first day of disability occurs;

3

--------------------------------------------------------------------------------

        (iii) if Employee illegally uses drugs and, as a result, performance of
Employee's duties and/or employment with Company is in any way impaired; or

        (iv) on the date when Employee receives more than twelve (12) weeks of
payments under the Social Security Act because it is determined by the Social
Security Administration that Employee is totally disabled.

Total Disability as set forth in subsections (ii) or (iii) above shall be deemed
to have occurred upon the written certification to Company thereof by the
Employee's personal physician, which certification may be requested in writing
by Company. If Employee does not have a personal physician or refuses to consult
with Employee's personal physician, Company may select a licensed physician,
board-certified in internal medicine or family practice, at its cost, to examine
the Employee, which physician shall, for purposes hereof, be deemed to be the
Company's physician; provided, that if Employee refuses to be examined by the
Company's physician within thirty (30) days after the physician's appointment by
Company, then Employee may, at the Company's discretion, be conclusively
presumed to have become Totally Disabled as of the close of such thirty (30)
days period. If Employee has been examined by, and disagrees with the opinion of
Company physician, then Employee may select a second licensed, board-certified
physician, at Employee's cost, to examine Employee. If said two (2) physicians
disagree as to whether Employee is Totally Disabled, then the personal physician
and the Company shall then select a third licensed, board-certified physician,
with the cost of this third physician to be split between Company and Employee,
to examine Employee. Upon examination of Employee by the three (3) physicians,
each physician shall render an opinion with respect to the condition of Employee
in regards to Employee's Total Disability, and the opinion of a majority of the
physicians shall be binding upon all parties.

    (b)  TERMINATION BY THE COMPANY OR EMPLOYEE. The Company may terminate
Employee's employment with or without cause and by giving Employee thirty (30)
days prior written notice. In the event of termination or notice of termination
by Company without cause, or in the event that Employee terminates Employee's
employment for "Good Reason" (defined below) Employee will be entitled to to the
following, subject to Section 23 hereof: (i) a sum equal to nine (9) months of
his then current Annual Base Salary, payable in nine (9) equal monthly
installments (less applicable withholdings), with the first such installment
being due on the 15th day of the month following the date of such termination
and subsequent payments being made on the same day of each of the following
months; (ii) earned but unpaid bonus (if any) for the year in which this
agreement is terminated, prorated to date of termination and payable when such
bonuses are normally paid; (iii) continuation of health care coverage at active
employee contribution rates for a period of 1 year following the date of
termination of this agreement. Said payments shall be subject to the execution
and non-revocation of a general release in favor of the Company.

4

--------------------------------------------------------------------------------

Termination of Employee by the Company for (1) embezzlement or other theft of
corporate property, (2) a material breach of Section 8 or 11 of this agreement
by Employee while employed by the Company, (3) drug, alcohol or other substance
abuse, (4) sexual harassment, battery or other criminally actionable offense by
Employee against an employee or customer of the Company, or (5) Employee's
conviction of any felony while employed by the Company shall constitute and be
in all respects termination for cause by the Company and Employee shall not be
entitled to the lump sum termination payment described in preceding sentences of
this section.

Employee may resign from employment at any time for any reason by giving thirty
(30) days written notice to Company of such intention. In such event, Company
may, in its discretion, permit Employee to work through the notice period or
accept the Employee's immediate resignation. In the event of a termination by
the Company for cause or by Employee, Employee shall not be entitled to payment
of any further compensation, salary or benefits under the terms of this
agreement (including the termination payment described above) except (i) Annual
Base Salary through the date of termination; (ii) any vested benefits under the
then current Company employee benefit plans; (iii) accrued but unused vacation;
and (iv) any benefit continuation or conversion rights under the then current
Company employee benefit plans.

For the purposes of this section 7, "Good Reason" shall mean the occurrence,
without Employee's consent, of any of the following events or circumstances: (a)
any material breach by the Company of this agreement; (b) if the Employee no
longer reports to the CEO of the Company or its successors or assigns; (c) any
material diminution in the Employee's position, authority or responsibilities
with the Company; or (d) a change by the Company in the location of the
Employee's office at Concord, New Hampshire to a new location that is both (i)
outside a radius of 50 miles from the Employee's principal residence in New
Hampshire and (ii) more than 50 miles from the Employee's office in Concord, New
Hampshire.

    (c)  TERMINATION IN CONNECTION WITH A CHANGE IN CONTROL. If the Employee's
employment hereunder is terminated (x) by the Company (other than a termination
due to Employee's death, Disability or for cause) within 12 months after a
Change in Control; or (y) by the Employee for Good Reason within 12 months after
a Change in Control, the Company shall pay to the Employee a lump sum in cash
within 15 days after the date of termination equal to 1 times the then current
Annual Base Salary, plus the benefits referenced in section 7(b)(ii), (iii) and
(iv). Any outstanding options granted to Employee pursuant to the Option Plan
shall fully vest and become immediately exercisable.

    For the purposes of this Agreement, a "Change in Control" shall mean:

        (i) The acquisition by an individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the "Exchange Act")) (a "Person") of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) after the date of
this Agreement of more than 50% of the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the "Outstanding Company Voting Securities"); provided,
however, that for purposes of this paragraph, the following acquisitions shall
not constitute a Change in Control: (1) Any acquisition directly from the
Company; (2) any acquisition by the Company; (3) any acquisition by an employee
benefit plan (or related trust) sponsored or maintained by the Company or by any
corporation controlled by the Company; (4) any acquisition pursuant to a
transaction which satisfies the criteria set forth in clauses (A), (B), and (C)
of paragraph (iii) below; or (5) any acquisition by Kurt M. Swenson or his
siblings, any Permitted Transferee (as defined in the Company's Amended and
Restated Certificate of Incorporation as in effect as of the date of this
Agreement) of Kurt M. Swenson or his siblings, any Person controlled by any such
Person(s) or any group of which any such Person is a member (any of the Persons
described in this clause 5 being referred to as an "Excluded Person"); or

5

--------------------------------------------------------------------------------

        (ii) Individuals who, as of the date of this Agreement, constitute the
Board (the "Incumbent Board") cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director after the date of this Agreement whose election, or nomination for
election by the Company's shareholders, was approved by a vote of at least the
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board; or

        (iii) Consummation by the Company of a reorganization, merger or
consolidation or sale or other disposition of all or substantially all of the
assets of the Company, other than with or to an Excluded Person (a "Business
Combination"), in each case, unless, following such Business Combination, (A)
all or substantially all of the individuals and entities who were the beneficial
owners of the Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 40% of
the combined voting power of the then outstanding voting securities entitled to
vote generally in the election of directors of the corporation or other entity
resulting from such Business Combination; (B) no Person (excluding any Excluded
Person, any corporation or other entity resulting from such Business Combination
or any employee benefit plan (or related trust) of the Company or such
corporation or other entity resulting from such Business Combination)
beneficially owns, directly or indirectly, 50% or more of the combined voting
power of the then outstanding voting securities of such corporation or other
business entity resulting from such Business Combination and (C) at least half
of the members of the board of directors or other governing body of the
corporation or other entity resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination.

6

--------------------------------------------------------------------------------

 

    8. NON-DISCLOSURE OF CONFIDENTIAL INFORMATION. Employee acknowledges that
during Employee's employment, Employee will become fully familiar with all
aspects of Company's Business and the ROAC Corporate Group's businesses, and
will obtain access to confidential and proprietary information relating to such
businesses. Employee understands, agrees and covenants that such information is
valuable and Employee has no property interest in it. Therefore, Employee
covenants and agrees that during Employee's employment with Company and
thereafter, Employee will not use, disclose, communicate or divulge such
information to any person not employed by Company and the ROAC Corporate Group,
or use such information except as may be necessary to perform Employee's duties
as an Employee under this agreement. Employee's obligations in this section
shall survive the expiration of the Term of this agreement and/or termination of
Employee's employment under this agreement for any reason whatsoever.

    9. NON-SOLICITATION OF EMPLOYEES, CLIENTS AND CUSTOMERS. During the Term and
for the period of Employee's non-competition covenant set forth in Section 11
hereof, following the termination of this agreement, Employee agrees not to, on
Employee's own behalf or on behalf of any other person, corporation, firm or
entity, directly or indirectly, solicit or induce any client, customer, employee
or sales representative of Company or the ROAC Corporate Group to reduce the
level of or to stop doing business with or to leave any of the said companies
for any reason whatsoever or to hire any of said companies' employees.
Employee's obligations in this section shall survive the expiration of the Term
and/or termination of Employee's employment under this agreement for any reason
whatsoever.

    10. RETURN OF PROPERTY. Upon termination or non-renewal of this agreement
for any reason, Employee agrees to immediately return all Company and ROAC
Corporate Group property, whether confidential or not, without keeping copies or
excerpts thereof, including, but not limited to, computers, printers, customer
lists, samples, product information, financial information, price lists,
marketing materials, keys, credit cards, automobiles, technical data, research,
blueprints, trade secrets information, and all confidential or proprietary
information. Employee's obligations in this section shall survive the expiration
of the Term and/or termination of Employee's employment under this agreement for
any reason whatsoever.

     11. NON-COMPETITION COVENANT BY EMPLOYEE. Company and Employee agree that
the Company and the ROAC Corporate Group are currently engaged in the business
of quarrying, manufacturing, lettering, setting, marketing and selling at need
and pre-need granite, bronze and other memorials and monuments and related
products and services at wholesale and at retail (herein collectively referred
to as the "Restricted Business") and Company is, or during the Term intends to
be, engaged in the Restricted Business in every state of the United States as of
the date of this agreement and has hereby hired the Employee to help expand and
grow the Restricted Business. Therefore, the restricted territory shall include
all the states of the United States (the "Restricted Territory"). Accordingly,
as a material and essential inducement to Company to hire the Employee and in
consideration of Company's agreements with the Employee under this agreement,
Employee agrees that during the Term of this agreement and, if this agreement is
terminated for any reason, lapses, is not renewed for any reason, or Employee is
not employed (with or without a written contract) by Company after the end of
the Term hereof for any reason, then, in any such case, for a period equal to
two (2) years after the termination of Employee's employment, Employee will not,
in the Restricted Territory, directly or indirectly, in any manner whatsoever:

7

--------------------------------------------------------------------------------

        (a) compete with Company, its successors and assigns, or the ROAC
Corporate Group, its successors and assigns, in the Restricted Business, in the
Restricted Territory;

        (b) engage in the Restricted Business, except as an employee of Company
or the ROAC Corporate Group, in the Restricted Territory;

        (c) have any ownership interest in (other than the ownership of less
than five percent (5%) of the ownership interests of a company whose stock or
other ownership interests are publicly traded) any business entity which
engages, directly or indirectly, in the Restricted Business except for any
ownership interest owned by Employee in the Company or in any member of the ROAC
Corporate Group;

        (d) contract, subcontract, work for, solicit work from, solicit Company
or ROAC Corporate Group employees for, or solicit customers for, advise or
become affiliated with, any business entity which engages in the Restricted
Business in the Restricted Territory except as an employee of Company or of the
ROAC Corporate Group; or

        (e) lend money or provide anything of value to any entity which engages
in the Restricted Business in the Restricted Territory.

    The term "compete" as used in this Section 11 means engage in competition,
directly or indirectly, either as an employee, officer, director, owner, agent,
member, consultant, partner, sole proprietor, stockholder, or any other
ownership form or other capacity.

    While the restrictions as set forth herein and in Sections 8, 9 and 11 are
considered by the parties hereto to be reasonable in all circumstances, it is
recognized that any one or more of such restrictions might fail for unforeseen
reasons. Accordingly, it is hereby agreed and declared that if any of such
restrictions shall be adjudged to be void as unreasonable in all circumstances
for the protection of Company and the ROAC Corporate Group and their interests,
but would be valid if part of the wording thereof were deleted, the period
thereof reduced, or the range of activities or area dealt with reduced in scope,
such restrictions shall apply with the minimum modification as may be necessary
to make them valid and effective, while still affording to Company and the ROAC
Corporate Group the maximum amount of protection contemplated thereby.

8

--------------------------------------------------------------------------------

    Employee represents that he has carefully reviewed Employee's restrictive
non-competition covenant set forth in this Section 11 and the non-disclosure
covenant in Section 8 and the non-solicitation covenant in Section 9 and has
determined that these covenants will not impose undue hardship, financial or
otherwise, on Employee; that their Restrictive Territory and duration will not
impose a hardship on Employee; that they protect Company's and the ROAC
Corporate Group's legitimate interests in their investment in Employee and in
their goodwill of their Restricted Business; and that in Employee's opinion
Employee not being able to compete in the Restrictive Territory for the duration
of Employee's covenants will not be injurious to the public interest.

    Employee agrees that Employee's breach of Employee's covenants in Sections
8, 9, 10 and 11 will cause irreparable harm to Company and the ROAC Corporate
Group and that the Company shall therefore be entitled to injunctive relief in
the event of any breach or threatened breach thereof, without the necessity of
proving damages or posting a bond.

    12. LOYALTY. Employee shall devote Employee's full time and best efforts to
the performance of Employee's employment under this agreement. During the Term,
Employee shall not at any time or place whatsoever, either directly or
indirectly, engage in the Restricted Business or any other professional or
active business to any extent whatsoever, except on or pursuant to the terms of
this agreement, or with the prior written consent of Company. Employee agrees
that he will not, while this agreement is in effect, do any unlawful acts or
engage in any unlawful habits or usages which injure, directly or indirectly,
Company and its business or the ROAC Corporate Group and its businesses.

    13. GOVERNING LAW, JURISDICTION AND VENUE. This agreement shall be governed
by and construed in accordance with the laws of the State of Vermont.

    14. HEADINGS. The descriptive headings of the several sections of this
agreement are inserted for convenience of reference only and shall not control
or affect the meanings or construction of any of the provisions hereof.

    15. SEVERABILITY AND VIOLATION OF LAWS. If any provision of this agreement
shall be held invalid or unenforceable according to law, such provision shall be
modified to the extent necessary to bring it within the legal requirements. Any
such invalidity or unenforceability shall not affect the remaining provisions of
this agreement, and such remaining provisions shall continue in full force and
effect.

    16. SPECIFIC PERFORMANCE. The Employee hereby agrees and stipulates that it
would be impossible to measure in monetary terms the damages which would be
suffered by Company in the event of any breach by Employee of Sections 8, 9, 10,
11 and 12 of this agreement. Therefore, if the Company shall institute any
action in equity to enforce such sections of this agreement, the Employee hereby
waives any claim or defense that the Company has an adequate remedy at law, and
the Employee agrees that the Company is entitled to specific performance of such
terms of the agreement.

9

--------------------------------------------------------------------------------

    17. NOTICES. Any notice or other communication required or permitted under
this agreement shall be in writing and shall be deemed to have been duly given
(i) upon hand delivery, or (ii) on the third day following delivery to the U.S.
Postal Service as certified or registered mail, return receipt requested and
postage prepaid, (iii) on the first day following delivery to a nationally
recognized United States overnight courier services for next business day
delivery with fee prepaid, or (iv) when telecopied or sent by facsimile
transmission if an additional notice is also given under (i), (ii) or (iii)
above within three (3) days thereafter. Any such notice or communication shall
be directed to a party at its address set forth below or at such other address
as may be designated by a party in a notice given to all other parties hereto in
accordance with the provisions of this section.

FOR THE COMPANY:

Mr. Kurt M. Swenson
President and Chief Executive Officer
Rock of Ages Corporation
369 North State Street
Concord, NH 03301
Telephone: (603) 225-8397
Telecopy: (603) 225-4801

FOR THE EMPLOYEE:

Michael B. Tule
305 Federal Hill Road
Milford, NH 03055

    18. ASSIGNMENT. The rights and obligations of Company together with its
obligations and all of Employee's covenants and agreements hereunder may be
assigned by Company to any parent, subsidiary or other affiliate of the Company
by operation of law or by contractual assignment; provided, however, that the
Company shall continue to guarantee the obligations, agreements, duties and
covenants hereunder. The rights and obligations of Employee under this agreement
are not assignable.

    19. COMPLETE AND ENTIRE AGREEMENT. This agreement contains all of the terms
agreed upon by the parties with respect to the subject matter hereof and
supersedes all prior agreements, representations and warranties of the parties
as to the subject matter hereof.

10

--------------------------------------------------------------------------------

    20. AMENDMENTS. This agreement may be amended, or any provision of the
agreement may be waived, provided that any such amendment or waiver will be
binding on the parties only if such amendment or waiver is set forth in a
writing executed by all parties hereto. The waiver by any party hereto of a
breach of any provision of this agreement shall not operate or be construed as a
waiver of any other breach.

    21. SURVIVAL.  Sections 7(b) and (c), 8, 9, 10, 11, 12, 13, 15, 16, 17, 21,
22 and 23 shall survive expiration of the Term of this agreement and/or
termination of Employee's employment under this Agreement.

    22. ARBITRATION. The parties agree to submit any claim, action, grievance or
controversy (the "Grievance") arising under or out of this Agreement to final
and binding arbitration in accordance with the Employment Dispute Resolution
Rules of the American Arbitration Association. A request for arbitration must be
filed with the American Arbitration Association within six (6) months after the
grieving party knew or had reason to know of the events giving rise to the
Grievance, and a copy of the arbitration request must be served upon the other
party in accordance with Section 17. The decision of the arbitrator on any
Grievance submitted under this Section 22 will be final and binding on the
parties and enforceable in any court of competent jurisdiction. The cost of the
arbitrator and arbitration proceedings shall be borne equally by the parties,
and the arbitration shall be conducted in Burlington, Vermont. The parties agree
that the arbitrator shall have no authority to add to, subtract from or modify
in any way, the terms or provisions of this agreement.

11

--------------------------------------------------------------------------------

   23. 409A COMPLIANCE. It is the intention of the Company and Employee that
this agreement not result in unfavorable tax consequences to Employee under
Section 409A of the internal Revenue Code of 1986, as amended (the "Code"), and
the regulations and guidance promulgated thereunder. Notwithstanding anything to
the contrary herein, if Employee is a "specified employee" (within the meaning
of Section 409A(a)(2)(B)(i) of the Code), any amounts (or benefits) otherwise
payable to or in respect of him pursuant to Section 7(b) or Section 7(c) of this
agreement shall be delayed until the earliest date permitted by Section
409A(a)(2) of the Code. The Company and Employee agree to cooperate in good
faith in an effort to comply with Section 409A of the Code including, if
necessary, amending the agreement based on further guidance issued by the
Internal Revenue Service from time to time, provided that the Company shall not
be required to assume any increased economic burden in connection with such
amendment.

    IN WITNESS WHEREOF, the parties hereto have executed this agreement, all as
of the date first written above.

ROCK OF AGES CORPORATION /s/Linda M. Racette   By: /s/Kurt M. Swenson
Witness
      Kurt M. Swenson, Chairman/CEO /s/Linda M. Racette /s/Michael Tule
Witness
Michael B. Tule

12

--------------------------------------------------------------------------------

 

EXHIBIT 5
To Employment Agreement of
Michael B. Tule

INITIAL FRINGE BENEFITS: The following is a list of the fringe benefits provided
to the Employee. These benefits may be phased out and terminated and the Company
may substitute for the Initial Fringe Benefits such different and/or additional
fringe benefits as the Company from time to time, after the date hereof, makes
available for the Company's similarly situated employees. Please see the Rock of
Ages Corporation Employee Resource Manual of Policies and Benefits and/or the
actual benefit plans for further information.

LIFE INSURANCE. One and one-half times annual salary rounded to nearest $1,000
(maximum currently $280,000). At retirement, coverage reduces to 50% with
maximum of $60,000. Fully paid by company. See plan for actual details.

MEDICAL INSURANCE. As in effect for employees of Rock of Ages Corporation. See
plan for actual details.

VACATION. Four weeks or such greater amount as is determined by you to be
reasonably necessary and is approved by the Chief Executive Officer.

HOLIDAYS. Ten annually.

SICK LEAVE. Up to 10 days paid time off per year for the illness or injury of
the employee only.

LONG TERM DISABILITY. Provides 60% of base salary after 26 weeks of short-term
disability. Five day waiting period unless hospitalized. See plan for actual
details.

PENSION. Final five year average base salary X .018 plus final five year average
excess social security compensation X .004% X years of service (30 maximum) =
monthly benefit payable at normal retirement (age 65), life zero years certain.
Other options actuarially reduced for continuation to spouse/beneficiary. 100%
vesting when employed five years. Early retirement benefits available at or
after age 55 assuming employee has 10 years of service. Benefit actuarially
reduced for early retirement. Eligible after one year of service per plan. Fully
paid by company. See plan for actual details.

401K PLAN. Optional pension benefit allows employee to defer pretax up to 100%
of income (subject to statutory maximum) into a choice of fifteen investment
funds. Company matches 25% on the first $1,000 deferred and 10% on deferrals
over $1,000. Employee is eligible to participate as of the first of the quarter
following one year of employment. See plan for actual details.

13

--------------------------------------------------------------------------------

CAR. Company car provided by purchase or lease as approved by CEO. All gas,
maintenance, insurance and repairs paid by company. Company follows actual IRS
audit instructions regarding treatment of personal use of car.

BUSINESS EXPENSES. All ordinary and necessary business expenses are reimbursed
in full by the Company based on submission of expense reimbursement forms.

CELL PHONE. A cell phone will be provided and all usage charges paid by the
Company.

AIR TRAVEL. Frequent flyer miles earned are retained by the employee. Employees
are expected to fly economy class for domestic flights and personally pay for
additional charges for, or upgrades to, first class or business class.
International flights are by business class. Exceptions to this policy may be
approved by the Chief Executive Officer for special situations.

14

--------------------------------------------------------------------------------

 

 

 